Exhibit 10.2

 

AMENDMENT TO BUSINESS LOAN AGREEMENT

 

 

This Amendment To Business Loan Agreement (“Amendment”), dated as of February 7,
2018, by and between Erba Diagnostics, Inc. (“Borrower”) and CITIBANK, N.A.
(“Lender”), is made with respect to the following facts:

 

RECITALS

 

A.     Borrower previously executed and delivered to Lender, or Borrower and
Lender previously entered into, that certain Business Loan Agreement, dated
March 25, 2015 (as amended, modified, supplemented, restated or replaced from
time to time, the “Agreement”) and Borrower previously executed and delivered to
Lender that certain Promissory Note dated August 4, 2017 which contemporaneously
herewith is amended to extend the maturity date to July 31, 2018 (as amended,
the “Note”).

 

B.     Borrower and Lender desire to amend certain terms and provisions of the
Agreement in the manner hereinafter described.

 

AGREEMENT

 

1.           Definitions. Capitalized terms used but not defined in this
Amendment, if any, shall have the meanings given to them in the Agreement.

 

2.           Amendments to the Agreement. The following amendments are made to
the Agreement:

 

2.1     The following new paragraph is hereby added under AFFIRMATIVE COVENANTS,
the section titled Financial Covenant and Ratios on page two of the Agreement to
read as follows:

 

Transasia Biomedicals LTD shall provide, no later than February 28, 2018,
updated, and duly executed guarantees or amendments to existing guarantees, at
Lender's option, in form, substance and amounts satisfactory to Lender in its
sole discretion to support Borrower's Indebtedness to Lender hereunder and under
the Related Documents. Failure to deliver such guarantees or amendments as
required by Lender shall constitute an Event of Default entitling Lender to
exercise all rights and remedies hereunder. Prior to receipt of such guarantees
and/or amendments, Borrower may not request, and Lender shall not be required to
make, any Advance or re-Advance hereunder.

 

3.           Representations and Warranties. Borrower hereby represents and
warrants to Lender that: (i) except as set forth on schedule 3(i) hereto, no
Event of Default specified in the Agreement or in any of the notes, documents or
agreements executed by Borrower in connection therewith or in connection with
the credit transaction to which such Agreement relates (the “Related
Documents”), and no event which with notice or lapse of time or both would
become such an Event of Default has occurred and is continuing, (ii) except as
set forth on schedule 3(ii) hereto, the representations and warranties of
Borrower set forth in the Agreement or any of the Related Documents (other than
the representation and warranties made as of a particular date) are true on and
as of the date hereof, (iii) the making and performance by Borrower of this
Amendment have been duly authorized by all necessary action, (iv) this Amendment
is the legal, valid and binding obligation of the Borrower, enforceable against
the Borrower in accordance with its terms and (v) no consent, approval,
authorization, permit or license is required in connection with the making or
performance of the Agreement as amended hereby.

 

1

--------------------------------------------------------------------------------

 

 

4.          No Defenses. Borrower acknowledges with respect to the amounts owing
to Lender that it has no right of offset, defense or counterclaim with respect
thereto, no claim or defense in the abatement or reduction thereof, nor any
other claim against Lender or with respect to the Agreement or any of the
Related Documents.

 

5.           Conditions Precedent. The effectiveness of this Amendment is
expressly conditioned upon receipt by Lender of a counterpart original of this
Amendment duly executed by each of the parties hereto.

 

6.           Miscellaneous.

 

6.1     This Amendment is made exclusively for the benefit of and solely for the
protection of Lender, on the one hand, and Borrower, on the other hand, and no
other person or persons shall have the right to enforce the provisions hereof by
action or legal proceedings or otherwise.

 

6.2     This Amendment represents the entire understanding and agreement of the
parties with respect to the subject matter hereof, except to the extent that the
Agreement and the Related Documents still remain in effect as described herein,
and the same may not be altered or amended, except by subsequent written
agreement executed by the parties hereto. The parties hereto acknowledge receipt
of a copy of this Amendment.

 

6.3     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any existing or future Default or Event of Default,
whether known or unknown or any right, power or remedy of Lender under the
Agreement, nor constitute a waiver of any provision of the Agreement, except as
specifically set forth herein.

 

6.4     In the event of a conflict between the terms and provisions of this
Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall govern. In all other respects, the Agreement,
as amended, and supplemented hereby, shall remain in full force and effect.

 

6.5     This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original. All such counterparts, taken
together, shall constitute but one and the same Amendment.

 

6.6     This Amendment shall be governed by and construed in accordance with the
internal laws, as opposed to the conflicts of law provisions, of the State of
New York.

 

6.7     Lender acknowledges receipt of acceptable amendments to guarantees as
required to be delivered under this Amendment to the Agreement.

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first above written.

 

Borrower:

 

Lender:

     

ERBA DIAGNOSTICS, INC.

 

CITIBANK, N.A.

                       

By: /s/ David Barka                                             

 

By:  /s/                                                                      

Name: David Barka

Title: Chief Executive Officer

 

Authorized Signer

 

 

 

3